 



EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made and entered into effective January 1, 2007, by and
between Maguire Insurance Agency, Inc., a Pennsylvania corporation (“Employer”),
and Sean S. Sweeney (“Employee”) for the purposes herein stated.
Background of Agreement
     Employee desires to continue in the employ of the Employer, and desires
certain protections and benefits; and
     Employee is currently employed pursuant to an employment agreement with an
expiration date of May 31, 2007, which Employee and Employer desire to mutually
terminate, with no liability on the part of either of them arising out of such
termination;
     Employee and the Employer deem it to be in their respective best interests
to enter into an agreement providing for compensation and benefits for Employee
pursuant to the terms stated in this Agreement; and
     The Employer desires to place reasonable restraints upon Employee’s ability
to compete with the Employer during a specified period immediately following
Employee’s termination from employment;
     Accordingly, in consideration of the mutual promises and agreements
contained herein, the parties hereto agree to the following:
     1. Employment. The Employer agrees to continue Employee in its employ, and
Employee agrees to remain in the employ of the Employer, for the Term of
Employment set forth in this Agreement, subject to the terms and conditions set
forth below. The existing employment agreement governing Employee’s employment
with an expiration date of May 31, 2007 is hereby mutually terminated by
Employee and Employer with no liability on the part of either of them arising
out of the termination.
     2. Definitions. The following terms when used herein shall have the
meanings given below:
          (a) “Affiliate” means any party controlled by, under the control of,
or under common control with, Employer or PCHC. “PCHC” means Philadelphia
Consolidated Holding Corp., a Pennsylvania corporation.
          (b) “Agreement and General Release” means a general release of claims
against the Employer in a form acceptable to the Employer and as described in
Subsection 6(a).
          (c) “Base Compensation” means the annual base salary of Employee,
exclusive of any bonus, insurance, or other fringe benefits and perquisites.

 



--------------------------------------------------------------------------------



 



          (d) “Board” means the Board of Directors of PCHC.
          (e) “Bonus” means the bonus the Employee earns under any plan, policy,
procedure or otherwise of Employer which is set forth in a written instrument
specifying such bonus (or the manner in which the bonus will be determined)
delivered by Employer to Employee. Notwithstanding the foregoing, after a
Hostile Change in Control, said term means the total amount of all bonuses paid
to the Employee under any plan, policy, procedure or otherwise, during the
twelve month period immediately preceding the Hostile Change in Control.
          (f) “Cause” means, as determined in the sole discretion of the
Executive Committee of PCHC, commission of any of the following listed conduct
by Employee: a felony or any crime involving moral turpitude (whether or not
related to Employee’s employment), incompetence or gross negligence,
unsatisfactory performance of a substantial nature, drug or alcohol use which
interferes with Employee’s job performance, insubordination, willful misconduct,
violation of any express directive or regulation established by the Employer
from time to time regarding the conduct of its business, misrepresentations by
Employee related to this Agreement, any violation by Employee of the terms and
conditions of this Agreement not cured within ten days after written notice
thereof is given by the Employer to Employee, acceptance of employment with
another Employer (other than employment with a Successor or a purchaser of
assets from the Employer), and/or performing work for another Employer, as an
employee, consultant or in any other capacity, while still an employee of the
Employer and any other act, omission or circumstance which, under applicable
law, would result in a termination by the Employer of Employee’s employment
hereunder to be deemed to be a termination for cause. Following a Hostile Change
in Control, Employee may be terminated with Cause only after the Employer
provides Employee with written notice of and ninety (90) days to cure the
deficiency. Any involuntary termination shall be deemed to be without Cause if
the involuntary termination occurs within 12 months of any Hostile Change in
Control.
          (g) “Executive Committee” means the Executive Committee of PCHC as
determined by the Board, except that in the case of a Hostile Change in Control,
said term means the Executive Committee of PCHC as it was last constituted prior
to the Change in Control. No member of the Executive Committee shall participate
in a decision regarding himself or herself. If a decision must be made with
regard to one of the members of the Executive Committee, the Compensation
Committee of PCHC will make the determination, except that in the event of a
Hostile Change in Control, the determination shall be made by the members of the
Compensation Committee as it was last constituted prior to the Hostile Change in
Control.
          (h) “Effective Date” means the date upon which this Agreement becomes
effective, as set forth in Section 4 below.
          (i) “Good Reason” means either (A) a material change in Employee’s
duties that is both inconsistent with an executive position and results in a
reduction of compensation and/or benefits (or any change in Executive’s duties
after a Hostile Change of Control), or (B) a material reduction in Employee’s
Base Compensation (or any reduction in Employee’s Base Compensation, Target
Total Cash Compensation, benefits or perquisites after a Hostile Change of
Control). In addition (except in the case of a Hostile Change in Control),
Employee must provide Employer with written notice of the act or omission that
Employee believes constitutes

-2-



--------------------------------------------------------------------------------



 




Good Reason within fifteen (15) days of the date the Employee knows or should
have known of the event, the Employer has sixty (60) days after such written
notice is given to cure such act or omission, and in no event shall a
resignation be deemed to be a resignation for Good Reason unless Employee
resigns within fifteen (15) days after the expiration of the Employer’s cure
period, if the Employer has failed to cure the act or omission asserted to be
Good Reason for Employee’s resignation within such sixty day cure period. In the
case of a Hostile Change in Control, in no event shall a resignation be deemed
to be a resignation for Good Reason unless Employee resigns within twelve
(12) weeks of the occurrence of the act or omission that Employee asserts is
Good Reason for Employee’s resignation; but Employee is not required to provide
advance notice to the Employer or an opportunity to cure.
          (j) “Hostile Change in Control” means the individuals who are
Continuing Directors cease to constitute a majority of the members of the Board
(“Continuing Directors” for this purpose are the members of the Board on the
date of this Agreement, provided that any person who becomes a member of the
Board subsequent to such date whose election or nomination for election is
supported by two-thirds of those directors who were Continuing Directors at that
time of the election or nomination shall be deemed to be a Continuing Director).
          (k) “Successors” means any entity that acquires at least fifty
(50) percent of the shares of outstanding stock, and/or fifty percent (50%) of
the assets, of the Employer or PCHC (whether direct or indirect, by purchase,
merger, consolidation or otherwise).
          (l) “Target Bonus” means the target bonus amount the Employee is
eligible to earn under the Philadelphia Insurance Companies 2007 Cash Bonus
Plan, as amended, after said plan becomes effective, or any other successor or
other written bonus plans that become effective from time to time.
Notwithstanding the foregoing, after a Hostile Change in Control, said term
means the total amount of all Bonuses paid to the Employee under any plan,
policy, procedure or otherwise, during the twelve month period immediately
preceding the Hostile Change in Control.
          (m) “Term of Employment” shall have the meaning set forth in Section 4
below.
          (n) “Target Total Cash Compensation” means Employee’s Base
Compensation plus Target Bonus.
     3. Position and Responsibilities.
          (a) During the Term of this Agreement, Employee agrees to serve the
Employer as Executive Vice President. This in no way prevents Employer, in its
sole discretion, from promoting or transferring Employee to a different
executive position or assigning Employee different executive duties during the
Term of Employment so long as there is no reduction of compensation and/or
benefits to Employee.
          (b) Throughout the Term of this Agreement, Employee shall devote
Employee’s entire working time, energy, attention, skill and best efforts to the
affairs of the Employer and its Affiliates and to the performance of Employee’s
duties hereunder in a manner which will faithfully and diligently further the
business and interests of the Employer.

-3-



--------------------------------------------------------------------------------



 



     4. Term of Employment. This Agreement shall be effective on January 1, 2007
(the “Effective Date”) and Employee’s term of employment under this Agreement
shall expire, in the absence of a Hostile Change in Control, on the fifth
anniversary of such date (the “Expiration Date”). In the event of a Hostile
Change in Control, this Agreement shall be automatically extended for a period
of three years, commencing upon the expiration date set forth in the immediately
preceding sentence. The applicable period referred to above is referred to
herein as the “Term of Employment.”
     5. Compensation and Benefits. During the Term of Employment, Employee shall
be eligible for the following, in return for all services rendered by Employee
to the Employer during the period of employment, subject to the provisions of
Section 6, as applicable:
          (a) Base Compensation. Upon the effective date of this Agreement,
Employee shall receive Base Compensation at the annual rate of Four Hundred
Thirty-Five Thousand Dollars ($435,000.00) subject to periodic reviews and
possible increases in the sole discretion of the Employer. Employee’s Base
Compensation shall be payable in accordance with the Employer’s regular payroll
practices in effect from time to time.
          (b) Benefits. Employee shall be entitled to all group health,
disability, life insurance and 401(k) benefits as are made available to
similarly-situated employees of the Employer as such benefit programs may be
amended from time to time. Any benefits due to Employee under any bonus plan,
deferred compensation plan, stock option plan or other incentive compensation
plan will be paid or made available based upon the plan documents and any
agreements specific to those plans. Employee shall also be entitled to such
perquisites as are generally made available to similarly situated employees of
the Employer.
          (c) Business Expenses. Employee shall be reimbursed reasonable and
necessary expenses related to Employee’s employment by the Employer in
accordance with, and subject to, the Employer’s regular policies from time to
time in effect regarding reimbursement of expenses and the documentation
required.
     6. Termination of Employment. The following provisions shall govern in the
event that Employee’s employment is terminated by the Employer or by Employee
during the Term of Employment, except as provided in Section 8, if applicable:
          (a) Discharge Without Cause or Resignation for Good Reason. In the
event of discharge without Cause or resignation for Good Reason, Employee shall
receive (or in the case of Subsection 6(a)(iii) have paid on Employee’s behalf)
from the Employer, provided (unless waived by the Employer) Employee executes
and returns to the Employer within the time specified by the Employer (without
subsequent revocation) an Agreement and General Release as described in
Subsection 2(b) above (except that Employee shall not be obligated to do so
following a Hostile Change in Control):
               (i) Employee’s current Base Compensation and Target Bonus for
twenty-four (24) months paid either, as determined in the Employer’s sole
discretion, periodically in accordance with the Employer’s regular payroll
practices then in effect or in a lump sum;

-4-



--------------------------------------------------------------------------------



 



               (ii) Any earned but not paid deferred compensation and/or bonus
for service during the prior year, subject to the terms, conditions and
restrictions specified in the relevant plan documents; and
               (iii) The “designated portion” of the premiums with regard to
Employee’s continued participation in group health and dental plans pursuant to
COBRA for eighteen (18) months, provided Employee pays his or her co-payment on
a timely basis. For purpose of this provision, the “designated portion” means
the portion of the premium which the Employer paid at the time Employee’s
employment terminated.
                      Executive shall receive the payments and benefits
described in Section 6(a) if and only if (i) Executive duly executes and returns
to the Employer (and does not revoke if a revocation period is included in the
sole discretion of the Employer) an Agreement and General Release, setting forth
terms satisfactory to the Employer in its sole discretion, including but not
limited to (a) a general release of the Employer and any other persons or
entities designed by the Employer of any and all claims arising out of
Employee’s employment or cessation with the Employer other than any claims for
payments and benefits set forth in Section 6(a), and (b) provisions requiring
Employee not to disparage the Employer, not use or disclose information deemed
confidential by the Employer and to reasonably cooperate with the Employer in
transitioning business matters and handling claims and litigation; and
(ii) Employee complies with his obligations under this Agreement (including but
not limited to under Section 7) and the Agreement and General Release.
          (b) Discharge With Cause, Resignation Without Good Reason, Discharge
in Connection With Disability or Death. Employee shall not be eligible for any
payments or benefits for the period subsequent to his separation in any of the
following circumstances: (A) Employee is discharged with Cause; (B) Employee
resigns without Good Reason; (C) Employee is discharged due to Employee’s
inability or failure to perform satisfactorily the essential functions of
Employee’s position for six (6) months due to disability; or (D) Employee’s
death. In the event of discharge with Cause, resignation without Good Reason or
discharge in connection with death or disability, Employee shall receive:
               (i) All Base Compensation for work performed and benefits accrued
during the period prior to Employee’s separation from the Employer;
               (ii) Any earned and not paid deferred compensation and/or bonus
for service during the prior year, subject to the terms, conditions and
restrictions specified in the relevant plan documents; and
               (iii) In the event of Employee’s disability or death, any
disability or life insurance payments to which Employee or Employee’s estate or
beneficiaries may be entitled pursuant to the applicable plan documents relating
to any group disability or life insurance plans in which Employee participated
prior to Employee’s separation.
          (c) Notice of Termination. Any termination by the Employer or by
Employee shall be communicated by written Notice of Termination to the other
party given in accordance with Section 16 below. Such Notice of Termination
shall indicate the specific termination

-5-



--------------------------------------------------------------------------------



 




provision(s) in this Agreement relied upon and specify the effective date of the
termination if other than the date such Notice of Termination is given (which
effective date shall be not more than thirty (30) calendar days thereafter).
          (d) Notwithstanding any provisions of this Agreement to the contrary,
in the event any payment otherwise required to be made under the Agreement,
whether upon termination of employment, or for any other reason, would
constitute a payment of nonqualified deferred compensation, such payment shall
be made in a time and manner such that no amount will be required to be included
in Employee’s income by reason of a failure to comply with the requirements of
Sections 409A(a)(2), (3) and (4) of the Internal Revenue Code of 1986, as
amended (the “Code”) (such payment, therefore, being included in Employee’s
income at the time of actual receipt pursuant to other applicable provisions of
the Code). This Section 6(d) shall apply to such payments and to such extent as
necessary so as to avoid imposition of tax or additions to tax pursuant to Code
Section 409A(a)(1). If, for example, it is determined that payments otherwise
required to be made pursuant to Section 6(a) upon termination of employment
would violate Code Section 409A(a)(2)(B) (requiring that deferred compensation
benefits payable to a key employee of a public Employer upon separation from
service be delayed until a date that is at least six months after the date of
separation), then no payment under Section 6(a) will be payable until six months
and one day after Employee’s termination of employment with the Employer.
     7. Restrictive Covenants and Confidentiality.
          (a) During Employee’s employment with the Employer and for two
(2) years following Employee’s separation from the Employer for any reason
(whether initiated by the Employer or Employee), Employee shall not:
               (i) Directly or indirectly engage in any business activity (as a
principal, partner, director, officer, agent, employee, consultant, owner,
independent contractor or otherwise) or be financially interested in any
business or commercial activity in which the Employer is engaged or with which
the Employer competes or, with respect to the period following Employee’s
termination of employment, Employer was engaged or with which the Employer
competed at the time of or within one (1) year prior to Employee’s termination,
including but not limited to the property and casualty or personal lines
insurance businesses (hereinafter collectively “Competitive Businesses”)
anywhere in the United States of America (including the District of Columbia,
the Commonwealth of Puerto Rico and its possessions and territories), and Canada
(without prior written approval of the Employer). This provision is not intended
to prohibit Employee from holding or purchasing less than 1% of the stock of any
public Employer.
               (ii) Directly or indirectly, (i) solicit, induce or encourage any
person, firm, corporation or other entity who or which is a Customer,
distributor or supplier of the Employer to terminate or reduce its business or
relationship with the Employer; (ii) solicit or assist any individual or entity
in the solicitation of business from, or performance of work for, any Customer
or Prospective Customer of the Employer; (iii) perform any work or services for
any Customer of the Employer, or (iv) solicit, employ or establish a business
relationship with, or encourage or assist any individual or entity to solicit,
employ or establish a business

-6-



--------------------------------------------------------------------------------



 




relationship with, any individual who was employed by the Employer during the
preceding six month period. For the purposes of this Section 7(a)(ii) only, the
terms: (A) “Customer” shall mean those persons or entities for which the
Employer performed services or to which it has sold or otherwise provided any
product during the last two (2) years of Employee’s employment with the
Employer; and (B) “Prospective Customer” shall mean all persons or entities
whose name appeared on a prospect list or who received a sales pitch from the
Employer in the last two (2) years of Employee’s employment with the Employer.
          (b) During Employee’s employment with the Employer and at all times
thereafter, Employee shall not use for his personal benefit, or disclose,
communicate or divulge to, or use for the direct or indirect benefit of, any
person, firm, association or Employer other than the Employer, any confidential
information of the Employer which Employee acquires in the course of Employee’s
employment, which is not otherwise lawfully known by and readily available to
the general public. This confidential information includes, but is not limited
to: business, development, marketing, legal and accounting methods, policies,
plans, procedures, strategies and techniques; research and development projects
and results; referral sources; trade secrets or other knowledge or processes of
or developed by the Employer; names and addresses of employees, agents, brokers
and customers; any data on or relating to past, present or prospective
customers, including customer lists, customer policies and endorsements.
Employee agrees that such information is confidential and constitutes the
exclusive property of the Employer, and Employee agrees that, immediately upon
Employee’s termination, whether by Employee, or by the Employer, Employee will
deliver to the Employer, all correspondence, documents, books, records, lists
and other writings relating to the Employer’s business, retaining no copies.
          (c) The term “Employer,” as used in this Section 7 and in Sections
2(b) and 11 and the last paragraph of Section 6(a), shall include as well all
Affiliates of Employer and PCHC.
          (d) Employee acknowledges and agrees that the provisions of this
Section 7 are reasonable with respect to their duration, scope and geographical
area. In particular, Employee acknowledges that the geographic scope of the
Employer’s business makes reasonable the geographic restrictions of this
Agreement. If the period of time or scope of any restriction set forth in this
Agreement should be adjudged unreasonable by any court of competent
jurisdiction, then the period of time shall be reduced by such number of months
or the scope of the restrictions shall be construed or modified, or both, by the
court so that such restrictions may be enforceable for such time and in the
manner to the fullest extent adjudged to be reasonable. If Employee violates any
of the restrictions contained in Section 7, then the period of the restriction
shall not run in Employee’s favor from the time of the commencement of any such
violation until such time as such violation shall be cured by Employee.
          (e) Employee agrees that if Employee breaches or threaten to breach
any of the provisions of this Section 7 or Section 11, the Employer will have
available, in addition to any other right or remedy available, the right to
obtain injunctive and equitable relief of any type from a court of competent
jurisdiction, including but not limited to restraining such breach or threatened
breach and to specific performance of any such provision of this Agreement.
Employee further agrees that no bond or other security shall be required in
obtaining such

-7-



--------------------------------------------------------------------------------



 




equitable relief and Employee hereby consents to the issuance of such injunction
and to the ordering of specific performance.
          (f) Notwithstanding anything to the contrary contained in this
Section 7 or any other provisions of the Agreement, Employee shall not be bound
by any of the provisions of Section 7(a) following a Hostile Change in Control.
     8. Hostile Change in Control. In the event of a Hostile Change in Control:
          (a) Section 6 shall apply, except as set forth in Section 8(b) below.
          (b) Enhanced Severance Package in the Event of Hostile Change in
Control. In the event that Employee, at any time after a Hostile Change in
Control, is discharged without Cause and for reasons unrelated to his disability
or death, or resigns for Good Reason, Employee shall receive the payments and
other benefits specified in Section 6(a) regardless of whether Employee executes
(and does not revoke) an Agreement and General Release with the following
exception: The period specified in Section 6(a)(i) above during which Employee
shall receive his Base Compensation and Target Bonus shall be thirty-six
(36) months.
          (c) Notwithstanding any other provision of this Agreement, if the
aggregate present value of the “parachute payments” to the Employees described
in Section 8(b), determined under Section 280G(b) of the Internal Revenue Code
of 1986, as amended (the “Code”) would be, but for this Section 8(c), at least
three times the “base amount” determined under such Section 280G, then the
parachute payments otherwise payable under this Agreement (and any other amount
payable hereunder or any other severance plan, program, policy or obligation of
the Employer) shall be reduced so that the aggregate present value of the
parachute payments to Employee determined under Section 280G, does not exceed
2.99 times the base amount, if possible; provided, however, that if the
aggregate present value of such parachute payments exceeds 110% of 2.99 times
the Employee’s base amount, the employer shall make an additional payment to the
Employee equal to an amount that is sufficient to pay the Employee’s excise
taxes payable with respect to such parachute payments under Code Section 4999
net after all taxes (including excise taxes) on such additional payment (so that
the Employee is left, on a net, after-tax basis, in the same position as the
Employee would have been if no portion of the payments to the Employee were
subject to excise tax under Code Section 4999). In no event, however, shall any
benefit provided hereunder be reduced to the extent such benefit is specifically
excluded from treatment under Section 280G of the Code as a “parachute payment”
or as an “excess parachute payment.” Any decisions regarding the requirement or
implementation of such reductions shall be made by the then current tax counsel
and accounting firm retained by the Employer provided, however, that in the
event of a Hostile Change of Control, said decisions shall be made by the tax
counsel and accounting firm retained by the Employer immediately prior to the
Hostile Change of Control.
     9. Ineligibility for Participation in Other Employer Severance Plans. In
the event that Employee becomes entitled to the severance benefits set forth in
Section 6 above, Employee shall be ineligible for (and deemed to have waived his
right to receive) payments under any other severance plan, program or
arrangement maintained by the Employer.

-8-



--------------------------------------------------------------------------------



 



     10. Arbitration. In order to obtain the many benefits of arbitration over
court proceedings, including speed of resolution, lower costs and fees and more
flexible rules of evidence, Employee agrees that all disputes (except those
relating to unemployment compensation or workers compensation, and except as
provided in Section 7(e) above) arising out of Employee’s employment or
concerning the interpretation or application of this Agreement or its subject
matter (including without limitation those relating to workplace discrimination
and/or harassment on any basis, whatsoever, including but not limited to age,
race, sex, religion, national origin, disability or perceived disability, as
well as any claimed violation of any federal, state or local law, regulation or
ordinance, such as Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Americans with Disabilities Act and their state and local
counterparts, if any, including but not limited to any claims of retaliation
thereunder) shall be resolved exclusively by binding arbitration at a location
in reasonable proximity to Employee’s last place of employment with the
Employer, pursuant to the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association. The parties expressly waive
their rights to have any such claim resolved by jury trial. The Employer shall
bear the cost of the Arbitrator’s fee. The Employer shall initially bear its
filing fees, as well as Employee’s filing fees in excess of $75.00 upon
Employee’s written request to the Employer’s Senior Vice President of
Operations. The decision, in the Arbitrator’s discretion, may award all or some
of my or the Employer’s attorneys fees and costs, including filing fees, in
addition to any such awards required by law. Arbitration must be demanded within
three hundred (300) days of the time when the demanding party knows or should
know of the events giving rise to the claim. The decision of the Arbitrator
shall be in writing and set forth the findings and conclusions upon which the
decision is based. Notwithstanding the foregoing, the requirement to arbitrate
does not apply to the filing of a claim with a federal, state or local
administrative agency. The decision of the Arbitrator shall be final and binding
and may be enforced under the terms of the Federal Arbitration Act (9 U.S.C.
Section 1 et seq.), but may in addition be set aside or modified by a reviewing
court in the event of a material error of law. Judgment upon the award may be
entered, confirmed and enforced in any federal or state court of competent
jurisdiction.
     11. Employer Property.
          (a) All Employer information, including without limitation, data
processing reports, analyses, invoices, and/or any other materials or data of
any kind furnished to Employee by the Employer or developed by Employee on
behalf of the Employer, or at the Employer’s direction or for the Employer’s
use, or otherwise in connection with Employee’s employment hereunder, are and
shall remain the sole and confidential property of the Employer, except to the
extent such information has been publicly disclosed voluntarily by the Employer.
          (b) Employee agrees that, at the time of leaving the employ of the
Employer, or earlier upon request, Employee shall deliver to the Employer (and
will not keep in his possession or control or deliver to anyone else) any and
all records, data, notes, reports, information, proposals, lists,
correspondence, emails, specifications, drawings, blueprints, sketches,
materials, other documents (including but not limited to on computer discs or
drives) of any aforementioned items either developed by Employee pursuant to
Employee’s employment with the Employer or otherwise relating to the business of
the Employer, retaining neither copies nor excerpts thereof. Employee also
agrees that, at the time of leaving the employ of the Employer, or earlier upon
request, Employee shall deliver to the Employer all Employer property

-9-



--------------------------------------------------------------------------------



 




in Employee’s possession, including cell phones, computers, computer discs,
drives and other equipment.
     12. Income Tax Withholding. The Employer may withhold from any payments
made under this Agreement all Federal, State, City or other taxes and
withholdings as shall be required pursuant to any law or governmental regulation
or ruling.
     13. No Restrictions on Employee’s Employment By Employer. Employee
represents to Employer that: (i) there are no restrictions, agreements or
understandings whatsoever to which Employee is a party and no laws or
regulations of which Employee is aware which would or may prevent or make
unlawful his employment by the Employer; (ii) his execution of this Agreement
and his employment hereunder shall not constitute a breach of any contract,
agreement or understanding, oral or written, to which Employee is a party or by
which Employee is bound; and (iii) Employee is free and able to execute this
Agreement and to enter into employment with the Employer. Employee has listed in
Appendix A to this Agreement and provided the Employer with a copy of any
agreement with a prior employer or any other agreement that restricts Employee’s
right to use confidential information and/or to engage in any business activity.
     14. Entire Understanding. This Agreement contains the entire understanding
between the Employer, and Employee superceding all others with respect to the
subject matter hereof, and there are no other agreements, understandings,
representations or warranties among the parties.
     15. Severability. If any term or provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable by an arbitrator or court of competent jurisdiction, the provision
shall be stricken from this Agreement and such invalidity or unenforceability
shall not affect any other provision or application of this Agreement which can
be given effect without the invalid or unenforceable provision or application
and shall not invalidate or render unenforceable such provision or application
in any other jurisdiction.
     16. Notices. All notices hereunder shall be sufficient upon receipt for all
purposes hereunder if in writing and delivered personally, sent by documented
overnight delivery service or, to the extent receipt is confirmed, telecopy,
telefax or other documented transmission service to the appropriate address or
number as set forth below:

  (a)   If to the Employee:
        Sean S. Sweeney
419 Pugh Road
Wayne, PA 19087

or at such other address as Employee may designate by written notice to the
Employer as specified below.

-10-



--------------------------------------------------------------------------------



 



  (b)   If to the Employer:
        Philadelphia Consolidated Holding Corp.
One Bala Plaza
Bala Cynwyd, PA
Attention: James J. Maguire, Jr.

or at such other address and to the attention of such other person as the
Employer may designate by written notice to Employee as specified above.
     17. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Employee, Employee’s heirs and legal representatives, and to
the Employer, and its Successors and assigns. PCHC and its Affiliates are third
party beneficiaries of this Agreement.
     18. Assignment and Succession. The Employer may assign this Agreement
(i) in connection with any sale or merger (whether a sale or merger of stock or
assets or otherwise) of the Employer or all or any portion of the business of
the Employer, or (ii) to any Affiliate of Employer. Employee expressly consents
to the assignment of the Agreement, including, but not limited to the
restrictions which apply subsequent to the termination of Employee’s employment,
to any new owner of, or successor to or assignee of, Employer or any Affiliate
of Employer in connection with any such transaction. Employee’s rights and
obligations hereunder are personal and may not be assigned by Employee. This
Agreement shall inure to the benefit of and be enforceable by Employee’s heirs,
beneficiaries and/or legal representatives.
     19. Counterparts and Prerequisites to Binding Effect of Agreement. This
Agreement may be executed in one or more counterparts, all of which shall be
considered one and the same agreement, and shall be effective when one or more
counterparts have been signed by each of the parties and delivered to the other
party.
     20. Amendments and Waivers. This Agreement may not be modified or amended
except by an instrument or instruments in writing signed by the party against
whom enforcement of any modification or amendment is sought. A party hereto may,
only by an instrument in writing, waive compliance by the other party hereto
with any term or provision of the Agreement on the part of such other party
hereto to be performed or complied with. The waiver by any party hereto of a
breach of any term or provision of the Agreement shall not be construed as a
waiver of any subsequent breach.
     21. Governing Law. This Agreement is executed in and shall be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania
without reference to the choice of law principles thereof.
     22. Jurisdiction and Venue. The courts of Montgomery County, Pennsylvania
and the United States District Court for the Eastern District of Pennsylvania
shall have exclusive jurisdiction and venue with respect to any action to
enforce this Agreement which is not subject to arbitration.
     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
duly executed and delivered, in Pennsylvania, this Agreement.

-11-



--------------------------------------------------------------------------------



 



            MAGUIRE INSURANCE AGENCY, INC.
      By:   James J. Maguire, Jr.         Title: President and CEO             

            I UNDERSTAND AND AGREE
TO BE BOUND


  Sean S. Sweeney               2/20/07  
Employee                            DATE                     

-12-



--------------------------------------------------------------------------------



 



APPENDIX A
 

-13-